Citation Nr: 1638791	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-14 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal reflux disease (GERD).   

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

4.  Entitlement to service connection for paresthesia of the feet.  

5.  Entitlement to a higher (compensable) initial disability rating for the service-connected bilateral hearing loss from February 1, 2003.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in June 2008, where the Board remanded the issues on appeal for additional development, including obtaining a VA examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the June 2008 Board Remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran does not have a gastroesophageal disability. 

2.  The Veteran does not have a vertigo disability. 

3.  The Veteran does not have a chronic fatigue disability.  

4.  The currently diagnosed bilateral foot disability had its onset during service.   

5.  For the initial rating period from February 1, 2003, the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastroesophageal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

2.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2015).

5.  The criteria for a higher (compensable) initial disability rating from February 1, 2003 for bilateral hearing loss have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A , 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In June 2003, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The June 2003 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran as VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, the Veteran's written statements in support of the current appeal, and the September 2003 and February 2006 VA examination reports.  

VA also satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in September 2003 and February 2006 (the reports of which have been associated with the claims file).  The June 2008 Board remand instructed that the Veteran be scheduled for new VA examinations at the local United States Embassy/Consulate.  

A February 2015 letter from VA informed the Veteran that an examination was needed to decide his claims and that VA had asked the Embassy/Consulate in his country to help arrange a time and place for the appointment.  The letter instructed the Veteran to coordinate with the Embassy/Consulate to obtain the needed examinations and to not wait for the Embassy/Consulate to contact him.  The letter further notified the Veteran that the examinations needed to be completed, or at least scheduled, within 60 days from the date of the letter or VA would decide the claim based on the evidence of record.  

There is no record of the Veteran responding to the February 2015 letter.  However, in November 2015, in response to the October 2015 Supplemental Statement of the Case (SSOC) which essentially noted that the Veteran had failed to arrange for the necessary examinations, the Veteran wrote that he had been working with the London Embassy to coordinate VA examinations, and requested more time.  He also submitted a response to the SSOC requesting that VA wait the full 30-day period for the submission of additional evidence.  

The record shows no further communication with the Veteran indicating that he had contacted the local Embassy/Consulate as instructed in order to arrange for the scheduling of examinations.  Although the Board is sympathetic to the added logistical complexity of arranging for examinations for VA appeals for Veterans residing outside the U.S., the Board finds in this instance that VA properly attempted to arrange for such examinations through the local Embassy/Consulate, and properly notified the Veteran of his responsibility to contact the Embassy/Consulate to finalize such arrangements.  Although November 2015 correspondence from the Veteran indicated that he had reached out to the local Embassy/Consulate, there is no indication that he had arranged for any examination to be conducted.  Given that it has been more than 9 months since the Veteran's last communication with VA on this matter, the Board finds that the Veteran had been provided more than sufficient information and time to arrange for the examinations but has not done so.  Although VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for an additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record. 38 C.F.R. § 3.655 (2015).

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).    

In this decision, the Board addresses the merits of the issues of service connection for a gastroesophageal disability, vertigo, and chronic fatigue syndrome.  As the Veteran does not have a current disability of GERD, vertigo, and/or chronic fatigue syndrome, which constitute a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015), the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply to the instant decision.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As to the diagnosed bilateral foot disorder, in this case, the Veteran has been diagnosed with paresthesia of each foot, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 
38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 
38 C.F.R. § 3.307 (2015) do not apply.  

Additionally, service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The evidence, to include service personnel records and the DD 214, does not reflect the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, and the Veteran has not contended otherwise; therefore, and in this case, the presumption does not apply to the instant decision.    
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for GERD

The Veteran contends generally that symptoms of GERD first occurred during service.  Specifically, a September 2003 VA examination reflects the Veteran reported gastroesophageal problems began in the 1980s. 

As discussed above, the evidence of record, to include the DD 214, does not reflect the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and the Veteran has not contended otherwise.  As such, the claimed GERD, vertigo, and CFS are not subject to presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; however, service connection may still be established by showing, notwithstanding the presumptions and procedures discussed above, that the vertigo and/or CFS was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service treatment records from January 2000 reflect treatment for complaints of acid reflux at night with the in-service examiner rendering no diagnosis.  A VA examination report from 2003 reflects the Veteran reported retrosternal burning, and an acidic taste in the back of the mouth twice per week.  The Veteran also reported that gastroesophageal problems began in the 1980s.  At the conclusion of the September 2003 VA examination no diagnosis was rendered and the VA examiner suggested a specialist.  Subsequently, a February 2006 VA examination report reflects the examiner wrote that the Veteran experienced symptoms typical of gastrointestinal reflux periodically; however, no diagnosis was rendered.    

After a review of all the evidence of record, lay and medical, the Board finds that, the weight of the evidence demonstrates that the Veteran does not have a current disability of GERD.  Neither the January 2000 in-service examiner, nor the September 2003 or February 2006 VA examination reports reflect any diagnosed gastroesophageal disability, to specifically include GERD.  The Board has given serious consideration to the Veteran's contention that he has a currently diagnosed GERD; however, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical diagnosis of a gastroesophageal disability.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" so was incapable of lay observation).  While the Veteran is competent to report symptoms that are typical of GERD, such as acid reflux, the evidence does not reflect that the Veteran has the specific medical knowledge and training to diagnose a specific gastroesophageal disability related to such symptoms.  As noted above, VA attempted to arrange for examinations to obtain medical evidence regarding this issue, but the Veteran did not coordinate with the local Embassy/Consulate to arrange such examinations.  Thus, the claim must be decided on the current evidence of record.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.

Service Connection for Vertigo and Chronic Fatigue Syndrome 

In a September 2003 statement, the Veteran advanced that both vertigo and CFS originated in service as reflected in the service treatment records.  As discussed above, the evidence of record does not reflect the Veteran is a "Persian Gulf veteran as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and the Veteran has not contended otherwise.  As such, while the claimed vertigo and CFS are not subject to presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; service connection may still be established on a direct basis.  See Combee 34 F.3d at 1043.  

As to the claimed vertigo, service treatment records reflect the Veteran sought treatment for complaints of dizziness from the late 1990s until service separation in 2003 with an in-service neurological examination rendering no diagnosis.  As to the claimed CFS, service treatment records from February 1999 and September 1999 reflect the Veteran sought treatment for symptoms of fatigue.  

The September 2003 VA examination report reflects the Veteran reported dizziness and "tiredness."  At the conclusion of the September 2003 VA examination, the VA examiner opined that the Veteran was experiencing "a large collection of minor and moderate symptoms" and neither vertigo nor CFS was diagnosed.   Additionally, the September 2003 VA examiner specifically suggested a neurologist.  A May 2006 VA examination report reflects the Veteran reported symptoms of feeling unbalanced and episodes of "power failure."  The May 2006 VA examiner rendered a diagnosis of hypertension.   

After a review of all the evidence of record, lay and medical, the Board finds that, the weight of the evidence demonstrates that the Veteran does not have a current disability of vertigo or CFS.  As discussed above, while service treatment records reflect the Veteran sought treatment for dizziness and fatigue during service, no in-service or post-service examiner has diagnosed vertigo or CFS.  Specifically, both the September 2003 and May 2006 VA examination reports reflect no current diagnosis of vertigo or CFS.  

Vertigo may result from diseases of the internal ear or may be due to disturbances of the vestibular centers or pathways in the central nervous system.  The term is sometimes erroneously used to mean any form of dizziness.  See Dorland's Illustrated Medical Dictionary 2051 (32nd ed. 2012).  While the Veteran is competent to relate symptoms of dizziness and/or fatigue, the Veteran is a lay person and does not have the requisite medical expertise in this particular case to specifically diagnose vertigo and CFS and relate it to the symptoms or diagnoses in service.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Thus, while the Veteran is competent to relate symptoms of dizziness and fatigue, the Veteran is not competent to attribute those symptoms to a specific underlying disorder of vertigo or CFS, because such diagnosis requires specific medical knowledge and training, and the internal ear and central nervous system are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disabilities, that holding is of no advantage.

As noted above, VA attempted to arrange for examinations to obtain medical evidence regarding this issue, but the Veteran did not coordinate with the local Embassy/Consulate to arrange such examinations.  Thus, the claim must be decided on the current evidence of record.  As the weight of the evidence demonstrates that the Veteran does not have vertigo or CFS, the preponderance of the evidence is against the claim for service connection for vertigo and CFS, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Foot Disability 

The Veteran essentially contends that the currently diagnosed paresthesia of the feet first manifested during service and has continued since service separation.  See September 2003 statement.  

First, the evidence or record demonstrates that the Veteran has currently diagnosed bilateral paresthesia of the feet.  See January 2002 service treatment record.  A March 1992 service treatment records reflect treatment for complaints of paresthesia of the feet.  A January 2002 service treatment record reflects the Veteran sought treatment for paresthesia of the feet with service examiner diagnosing transient intermittent paresthesias.  

At the September 2003 VA examination, the Veteran reported experiencing "pins and needles" in both feet, aggravated by cold weather.  The Veteran reported the bilateral foot disability was unrelated to the back.  Upon examination, the VA examiner noted a history of paresthesia, rendered no diagnosis, and suggested an assessment by a neurologist.  

The evidence weighing in favor of the claim includes an in-service diagnosis of a bilateral foot disability shortly before separation from service and VA treatment records dated shortly after service separation noting a history of paresthesia of the feet.  The September 2003 VA examination report (dated within a few months of service separation) notes problems with the feet, and the VA examiner specifically suggested treatment by a neurologist.

The Board finds that the Veteran has made credible statements that the bilateral foot disability had its onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that paresthesia of each foot was incurred in active service; thus, the criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 
38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss from February 1, 2003.  Service treatment records reflect the Veteran underwent an audiometric examination in December 2000 where the pure tone thresholds, in decibels, were recorded as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
35
LEFT
45
30
35
30

At that time, speech recognition scores using the Maryland CNC Test were not recorded.  The average decibel loss for the right ear was 33, and the average decibel loss for the left ear was 40. 

The Veteran underwent a September 2003 VA fee basis ear, nose, and throat examination.  At the conclusion of the September 2003 examination, the examiner diagnosed bilateral mild sensorineural hearing loss; however, no audiogram has been associated the record.  For this reason, the June 2008 Board remand specifically instructed that the Veteran be scheduled for a new VA audiometric examination at the local United States Embassy/Consulate.  As noted above, VA attempted to arrange for examinations to obtain medical evidence regarding this issue, but the Veteran did not coordinate with the local Embassy/Consulate to arrange such examinations.  Thus, the claim must be decided on the current evidence of record.

After a review of all the evidence, lay and medical, the Board finds that the service-connected bilateral hearing loss has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear for the initial rating period from February 1, 2003.  Findings from the December 2000 in-service audiometric examination and the September 2003 VA examination, as well as the Veteran's lay statements, are consistent with a 0 percent initial disability from February 1, 2003.  At the September 2003 VA examination, no pure tone testing or speech recognition scores using the Maryland CNC Test were recorded, and the VA examiner diagnosed bilateral mild sensorineural hearing loss.  While the Veteran was notified of the need to coordinate with the American Consulate/Embassy to obtain a new audiometric examination in 2003, an examination report has not been associated with the record.  The Veteran also has a duty to cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood at 190.  For these reasons the criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated for the initial rating period appeal from February 1, 2003.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 
the record.  In this case, as distinguished from the facts in Rice, there is no indication that the Veteran is unemployable due to service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

Service connection for gastroesophageal reflux disease is denied.

Service connection for vertigo is denied. 

Service connection for chronic fatigue syndrome is denied.

Service connection for a bilateral foot disability is granted. 

An initial disability rating in excess of 0 percent for bilateral hearing loss is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


